Exhibit 10.13

HANSEN MEDICAL, INC.

FIRST AMENDMENT TO OFFICE LEASE

This FIRST AMENDMENT TO OFFICE LEASE, (the “First Amendment”) is made and
entered into as of June 27, 2008 by and between BP MV RESEARCH PARK LLC, a
Delaware limited liability company (“Landlord”), and HANSEN MEDICAL, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S:

 

A. MTV Research, LLC, predecessor-in-interest to Landlord, and Tenant entered
into that certain Office Lease (the “Lease”) dated July 18, 2007 (the “Lease”),
whereby Landlord leases to Tenant and Tenant leases from Landlord approximately
63,131 rentable square feet of office space (the “Premises”), located at 800
East Middlefield Road located in Mountain View, California 94043 (the
“Building”), which building is owned by Landlord.

 

B. Tenant has entered into a Sublease dated August 10, 2004 (the “Sublease”)
with PalmOne, Inc., a Delaware corporation (“Sublessor”), pursuant to which
Tenant subleases 28,069 rentable square feet of space (the “380 Bernardo
Building”) comprising that certain building located at 380 North Bernardo
Avenue, Mountain View, California 94043 (the “Temporary Premises”).

 

C. Tenant desires to rent the Temporary Premises for one month after the
expiration of Sublessor’s lease, and Landlord is willing to rent the Temporary
Premises to Tenant, subject to certain terms and conditions.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.

1. Defined Terms. All terms defined in the Lease when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this First Amendment.

2. Temporary Premises Term. The term of the Lease as to the Temporary Premises
shall be for one month, commencing July 1, 2008 and ending July 31, 2008.

3. Acceptance by Tenant. Tenant has determined that the Temporary Premises are
acceptable for Tenant’s use and Tenant acknowledges that neither Landlord nor
any broker or agent has made any representations or warranties in connection
with the physical condition of the Premises or their fitness for Tenant’s use
upon which Tenant has relied directly or indirectly for any purpose, and Tenant
accepts the Temporary Premises “as is.”



--------------------------------------------------------------------------------

4. Rent. Upon execution of this First Amendment, Tenant shall pay to Landlord
Base Rent for the Temporary Premises Term in the amount of Sixty Three Thousand
One Hundred Fifty Five and 25/100 U.S. Dollars ($63,155.25) and Additional Rent
for the Temporary Premises in the amount of Twelve Thousand Four Hundred Twenty
Two and 33/100 U.S. Dollars ($12,422.33). Tenant is solely responsible for
payment of its own telephone, telecommunications, internal and data
communication charges.

5. Inapplicability of Certain Lease Terms. The following provisions of the Lease
are not applicable to the lease of the Temporary Premises: Article 1, Term;
Article 2, Possession; Article 3, Rent; Article 4, Rental Adjustment; Article 8,
Brokers; Article 9, Holding Over, Surrender; Article 11, Condition of Premises;
Article 12, Alterations; Article 13, Repairs; Article 21, Damage or Destruction;
Article 22, Eminent Domain; Article 24, Assignment and Subletting; Article 31,
Surrender of Premises (which shall be governed by Section 6.3 below); Article
34, Rights and Options Personal; Article 38, Parking; Article 50, Option to
Renew; Article 51, Hazardous Materials (which shall continue to be governed by
the provisions of the Sublease, except as otherwise set forth in this
Amendment); and Article 56, Satellite Dish.

6. Miscellaneous.

6.1 Brokers. Tenant hereby warrants that it has had no dealings with any real
estate broker, agent or finder in connection with the negotiation of this First
Amendment, and agrees to indemnify and defend Landlord against and hold it
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealings
with any real estate broker, agent or finder. The terms of this Paragraph 6.1
shall survive the expiration or earlier termination of the Lease.

6.2 Holding Over. If Tenant holds over in the Temporary Premises or any part
thereof after expiration of the Temporary Premises Term, such holding over
shall, at Landlord’s option, constitute a month-to-month tenancy, at a rent
equal to one hundred fifty percent (150%) of the Base Rent and one hundred
percent (100%) of the Additional Rent in effect immediately prior to such
holding over and shall otherwise be on all the other terms and conditions of
this Lease. The provisions of this Section 6.2 shall not be construed as
Landlord’s permission for Tenant to hold over. Acceptance of Rent by Landlord
following expiration or termination of the Temporary Premises Term shall not
constitute a renewal of the Lease or extension of the Temporary Premises Term.
If Tenant fails to surrender the Temporary Premises upon expiration or earlier
termination of the Lease as to such Temporary Premises, Tenant shall indemnify
and hold Landlord harmless from and against all loss or liability resulting from
or arising out of Tenant’s failure to surrender the Temporary Premises,
including, but not limited to, any amounts required to be paid to any tenant or
prospective tenant who was to have occupied the Temporary Premises after the
expiration or earlier termination of the Lease as to such Temporary Premises and
any related attorneys’ fees and brokerage commissions.



--------------------------------------------------------------------------------

6.3 Surrender.

6.3.1 Upon the termination of the Lease as to the Temporary Premises, Tenant
will surrender the Temporary Premises broom clean, together with all keys, in
good condition and repair, reasonable wear and tear excepted.

6.3.2 All articles of personal property and all business and trade fixtures,
machinery and equipment, furniture and movable partitions owned by Tenant or
installed by Tenant in the Temporary Premises shall be and remain the property
of Tenant and may be removed by Tenant at any time during the Temporary Premises
Term. If Tenant shall fail to remove all of its effects from the Temporary
Premises upon termination the this Lease as to the Temporary Premises for any
cause whatsoever, Landlord may, at its option, remove the same in any reasonable
manner that Landlord shall choose, and store said effects without liability to
Tenant for loss thereof. In such event, Tenant agrees to pay Landlord upon
demand any and all reasonable expenses incurred in such removal, including court
costs and attorneys’ fees and storage charges on such effects for any length of
time that the same shall be in Landlord’s possession. Landlord may, at its
option, but with prior written notice to Tenant, sell said effects, or any of
the same, at private sale and without legal process, for such price as Landlord
may obtain and apply the proceeds of such sale upon any amounts due under this
Lease from Tenant to Landlord and upon the expense incident to the removal and
sale of said effects.

6.3.3 Tenant, at its sole cost and expense, shall be responsible for removing
any and all alterations or improvements installed in the Temporary Premises by
Tenant under the Sublease and shall restore the Temporary Premises to its
condition immediately prior to the alteration or improvement. Specifically,
Tenant shall be responsible for the restoration and other surrender items as
noted on the attached Exhibit A. Landlord acknowledges that the shed/overhang
that connects the two buildings was present when Tenant took occupancy of the
Temporary Premises pursuant to the Sublease, and that Tenant shall not be
responsible for removing same.

6.4 Alterations. Tenant shall make no alterations, additions or improvements in
or to the Temporary Premises.

6.5 Repairs. By entry, Tenant accepts the Temporary Premises as being in good
and sanitary order, condition and repair. Tenant, at Tenant’s sole cost and
expense, shall continue to keep, maintain and preserve the Temporary Premises in
the same manner and to the same extent as set forth in the Sublease. Tenant
acknowledges, agrees and affirms that Landlord has made no representations to
Tenant respecting the condition of the Premises or the Building. Without
limiting the foregoing, Tenant shall, at Tenant’s sole expense, be responsible
for repairing any area damaged by Tenant, Tenant’s agents, employees, invitees
and visitors. All repairs and replacements by Tenant shall be made and
performed: (a) at Tenant’s cost and expense and at such time and in such manner
as Landlord may reasonable designate, (b) by contractors or mechanics approved
by Landlord, which approval shall not be unreasonably withheld, (c) so that same
shall be at least equal in quality, value and utility to the original work or
installation, (d) in a manner and using equipment and materials that will not
interfere with or



--------------------------------------------------------------------------------

impair the operations, use or occupation of the Building or any of the
mechanical, electrical, plumbing or other systems in the Building, and (e) in
accordance with the Rules and Regulations attached to the Lease as EXHIBIT D and
all Applicable Laws. In the event Tenant fails, in the reasonable judgment of
Landlord, to maintain the Premises in accordance with the obligations under the
Lease, Landlord shall have the right, but not the obligation, to enter the
Temporary Premises and perform such maintenance, repairs or refurbishing at
Tenant’s sole cost and expense (including a sum for overhead to Landlord equal
to ten percent (10%) of the cost of the maintenance, repairs or refurbishing).

Landlord shall repair and maintain the exterior and structural parts of the 380
Bernardo Building including without limitation the foundations, structural
load-bearing columns and walls of the Building, the roof, roof structure, roof
membranes and exterior walls; the utility pipes, wiring and conduits to their
point of connection to the Temporary Premises; the sidewalks; and the structural
or capital aspects of the parking area so that all of the foregoing are kept in
good order and repair.

6.6 Casualty. If the Temporary Premises should be damaged or destroyed by fire
or other casualty, Tenant shall give immediate notice to Landlord, and Landlord
shall have the right, in its sole and absolute discretion, to terminate the
Lease effective upon the occurrence of such damage, in which event the Rent on
the Temporary Premises shall be abated from the date Tenant vacates the
Temporary Premises. Tenant shall be responsible for and shall pay to Landlord
any deductible or retention amount payable under the property insurance for the
Temporary Premises.

6.7 Assignment and Subletting. Tenant shall not voluntarily assign or encumber
its interest in the Lease as to the Temporary Premises, or sublease all or any
part of the Temporary Premises, or allow any other person or entity to occupy or
use all or any part of the Temporary Premises, without first obtaining
Landlord’s prior written consent, which may be withheld in Landlord’s sold and
absolute discretion. Any assignment, encumbrance or sublease of the Temporary
Premises without Landlord’s prior written consent shall be voidable, at
Landlord’s election, and shall constitute a default and at the option of the
Landlord shall result in a termination of the Lease as to the Temporary
Premises.

6.8 Parking. The use by Tenant, its employees and invitees, of the parking
facilities of the 380 Bernardo Building shall be on the terms and conditions set
forth in EXHIBIT E to the Lease. Tenant, its employees and invitees shall be
entitled to use all of the parking located at the 380 Bernardo Building.

7. Building Renovations. Tenant hereby acknowledges that Landlord intends to
commence renovating, improving, altering, or modifying the 380 Bernardo and 350
Bernardo buildings (such work is collectively, the “Renovations”). Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations.



--------------------------------------------------------------------------------

8. Building Access. Tenant acknowledges that Landlord is actively marketing the
Premises and agrees that Landlord and landlord’s authorized agents, which shall
specifically include Landlord’s employees, leasing agents, any other broker or
prospective tenant accompanying them, Landlord’s contractors, subcontractors,
shall have access to the Premises during normal business hours upon a minimum of
one hour’s notice to Tenant, which notice may be by telephone. Tenant may, at
Tenant’s option, provide an escort to accompany any such person(s) while within
the Premises.

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

TENANT: HANSEN MEDICAL, INC., a Delaware corporation BY:  

LOGO [g640312ex10_13p05a.jpg]

 

  Name:  

Steve Van Dick

  Its:  

CFO

BY:  

LOGO [g640312ex10_13p05b.jpg]

 

  Name:  

GARY RESTANI

  Its:  

COO

LANDLORD: BP MV RESEARCH PARK LLC, a Delaware limited liability company BY:   BP
OFFICE FUND REIT, INC., a  

Maryland corporation, its

sole member and manager

  BY:  

LOGO [g640312ex10_13p05c.jpg]

 

  Bob Pester   Senior Vice President and Regional Manager

 



--------------------------------------------------------------------------------

Exhibit A

Specific Restoration and Surrender Requirements

 

•   Remove all hazardous materials from premises, following all regulations and
requirements for proper and safe disposal.

 

•   Remove all paints, toners and solvents, following all regulations and
requirements for proper and safe disposal.

 

•   Remove all boxes, pallets, packing and packaging materials from premises.

 

•   Remove all portable storage containers and boxes from the property.

 

•   Properly close the hazmat business plan with the City’s CUPA. (Certified
Uniform Program Agency)

 

•   Provide completed and proper Hazmat closure plan and final sign off from
CUPA.

 

•   Remove 4” telecom PVC and cabling connecting 350 to 380 Bernardo and have
Alliance Roofing repair the roofing penetrations at each location.

 

•   Repair the roof where it has been modified

 

•   Provide copies of the HVAC records maintenance and repair records for the
past 12 months.

 

•   Remove all copper piping/system for the labs and other systems.

 

•   Patch all walls with holes that are equal to or larger then one half inch in
diameter.

 

•   Remove all phone and data cabling, includes the cabling that connects 350
and 380 Bernardo.

 

•   Remove all furniture, equipment, partition walls and labs

 

•   Repair the ceiling tile grid that has been drilled into or otherwise
damaged.

 

•   Replace all ceiling tiles that have been cut into for the installation of
copper and cabling etc.

 

•   Remove all signs from doors, interior walls, and monument sign

 

•   Broom clean the space

 

•   Clear out the back loading dock area